Citation Nr: 1028495	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  06-25 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for erectile dysfunction, 
claimed as secondary to the service connected post traumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C.M.R. Mandel, Law Clerk




INTRODUCTION

The Veteran served on active duty from February 1969 to October 
1970.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas.  Jurisdiction of the Veteran's claims file currently 
resides with the RO in North Little Rock, Arkansas.


FINDING OF FACT

Erectile dysfunction was not first manifested during service, and 
the competent and credible evidence of record does not support a 
finding that the current disability is related to service or any 
service-connected disability.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection 
for erectile dysfunction, including as secondary to the service 
connected PTSD, have not been met.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.102, 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The elements of proper notice include informing the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159.

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
defined to include: (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cor. 
2004) (VCAA notice errors are reviewed under a prejudicial error 
rule); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

The Board concludes that VA has met its duty to notify the 
Veteran concerning his claim.  In this case, the Veteran was 
notified of the respective duties of the claimant and of VA, as 
well as of the evidence needed to substantiate his claim for 
service connection by a letter in May 2005, before the adverse 
rating that is the subject of this appeal; however, the Veteran 
was not provided with the notice required by Dingess, supra, 
until the June 2006 statement of the case.  Despite the 
inadequate notice provided to the Veteran regarding how the 
disability ratings and effective dates are assigned, the Board 
finds no prejudice to the Veteran in proceeding with the issuance 
of a final decision.  See Barnard v. Brown, 4 Vet. App. 384 
(1993).  In this regard, as the Board has concluded that the 
preponderance of the evidence is against the Veteran's claim, any 
questions as to the appropriate disability rating or effective 
date to be assigned are rendered moot.

The Board also concludes that VA has met its duty to assist the 
Veteran in developing the evidence to support his claim.  The 
record contains his service treatment records and VA outpatient 
treatment records.  The record also contains the Veteran's 
private medical records, and the Veteran was afforded a VA 
medical examination and opinion, which is contained in the 
record.  The Veteran, his wife and his representative were given 
an opportunity to provide statements in support of the Veteran's 
claim, and these statements are associated with the claims file.  
The Veteran has not indicated that there are any available 
additional pertinent records to support his claim.

In sum, the Board is satisfied that the originating agency 
properly processed the Veteran's claim after providing the 
required notice.

Legal Criteria

Service connection may be granted for a disability or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, a showing of 
continuity of symptomatology after service will generally be 
necessary to establish a service connection.  38 C.F.R. 
§ 3.303(b).  In addition, service connection may be granted for a 
disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was incurred 
in service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. 
App. 303, 305 (1992).

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in light 
of the places, types and circumstances of service, as evidenced 
by service records, the official history of each organization in 
which he served, his military records, and all pertinent medical 
and lay evidence.  38 C.F.R. § 3.303(a).

In order to establish a service connection for the claimed 
disorder, there must be (1) evidence of a current disability; (2) 
evidence of the in-service incurrence or aggravation of a disease 
or injury; and (3) evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Service connection may also be established on a secondary basis 
for a disability which is proximately due to or the result of a 
service connected disease or injury; or, for any increase in 
severity of a non-service connected disease or injury that is 
proximately due to or the result of a service connected disease 
or injury, and not due to the natural progression of the non-
service connected disease.  38 C.F.R. § 3.310(a)-(b); Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).

History and Analysis

The record evidence shows no complaint, diagnosis or treatment 
for erectile dysfunction during service or in the years 
immediately following service, and the Veteran does not contend 
otherwise.  Thus, the Board will instead focus on the Veteran's 
primary contention, which is that he is entitled to service 
connection for erectile dysfunction, which he claims is secondary 
to his PTSD.  The Veteran has established service connection for 
PTSD, currently evaluated as 100 percent disabling.

The Veteran's VA outpatient treatment records indicate a current 
diagnosis of erectile dysfunction, the symptoms of which have 
been substantiated by statements from the Veteran and his wife.  
Also, the January 2006 VA examination report confirms a diagnosis 
of erectile dysfunction.  Therefore, the Board finds that the 
record evidence establishes that the Veteran has a current 
disability.

The Veteran claims that his erectile dysfunction is caused by the 
medication he takes for his PTSD.  Specifically, in a September 
2009 statement, the Veteran indicated that he believes that his 
erectile dysfunction is caused by the medications he takes for 
PTSD, and he stated that Mrs. D.H. from the VA clinic in 
Texarkana, Texas told him that his PTSD medications can cause a 
decrease in sexual drive.  The Veteran's wife also submitted a 
letter on his behalf, asserting that the Veteran's erectile 
dysfunction is caused by his PTSD medications and by his high 
blood pressure.  Neither the Veteran, nor his wife, however, is 
competent to provide testimony regarding the etiology of the 
Veteran's erectile dysfunction.  See Davidson v. Shinseki, 581 
F.3d 1313, 1316 (Fed. Cir. 2009) (lay evidence is competent when 
a layperson is competent to identify a medical condition, when a 
layperson is reporting a contemporaneous medical diagnosis, or 
when lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional) (citing Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).  See also 
Jandreau, 492 F.3d at n. 4 (a layperson may be competent to 
identify a condition where the condition is simple, like a broken 
leg, but not if the condition is, for example, a type of cancer).  
The etiology of erectile dysfunction is not a simple 
identification that a layperson is competent to make.  Therefore, 
the Veteran and his wife are not competent to provide their 
opinions on the etiology of the Veteran's erectile dysfunction.

With respect to the Veteran's assertion that he was provided a 
nexus opinion by Mrs. D.H., the VA outpatient records, while 
reflecting treatment for erectile dysfunction, do not reflect 
that any person treating the Veteran attributed the Veteran's 
erectile dysfunction to his PTSD.

Furthermore, the Veteran was afforded a VA examination in January 
2006.  The examiner opined that the Veteran's erectile 
dysfunction was caused not by his PTSD medication, but by several 
other non-service connected health problems.  The examiner opined 
that the Veteran's hyperlipidemia, essential hypertension, 
marijuana abuse, alcohol abuse, tobacco abuse, benign prostatic 
hypertrophy and chronic kidney disease were the most likely 
causes of the Veteran's erectile dysfunction.  The examiner 
further commented that these non-service connected risk factors 
far outweighed the risk from the Veteran's PTSD.  The Board finds 
that the January 2006 opinion is of significant probative value 
because the VA examiner, who took into consideration the 
Veteran's PTSD symptoms and medication, provided a detailed 
rationale and cited to specific evidence in the file as support 
for the opinion.

The Board notes that Ms. Y.B., the Veteran's counselor at the 
Shreveport Vet Center provided a letter on behalf of the Veteran, 
stating that the Veteran's erectile dysfunction was exacerbated 
by his PTSD symptoms.  However, while Ms. Y.B. is a 
Readjustment/Sexual Trauma Counselor, the Board finds pertinent 
that her statement contains no reference to the VA records that 
confirm that the Veteran has a number of non-service connected 
risk factors for erectile dysfunction and thus fails to explain 
how such risk factors affected her underlying conclusion.  In 
other words, Ms. Y.B. provided no rationale for her opinion, 
other than reiterating the contentions of the Veteran that his 
erectile dysfunction symptoms have been exacerbated by his PTSD.  
Hence, the Board finds that such an omission seriously undermines 
the probative value of the conclusion reached by Ms. Y.B. on the 
issue of the etiology of the Veteran's erectile dysfunction.

Having found the VA examiner's opinion the most probative on the 
issue of the etiology of the Veteran's erectile dysfunction, the 
Board finds that the Veteran's erectile dysfunction is not 
etiologically related to his service-connected PTSD.  Without a 
connection between the current disability and an in-service 
incurrence or injury or a service-connected condition, the Board 
concludes that the preponderance of the evidence is against the 
claim of service connection for erectile dysfunction, including 
as secondary to the service connected PTSD.  Thus, the appeal is 
denied.

In reaching this conclusion, the Board acknowledges that VA is 
statutorily required to resolve the benefit of the doubt in favor 
of the Veteran when there is an approximate balance of positive 
and negative evidence regarding the merits of an outstanding 
issue.  That doctrine, however, is not applicable in this case 
because the preponderance of the evidence is against the 
Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990); 38 U.S.C.A. § 5107(b).


ORDER

Service connection for erectile dysfunction, claimed as secondary 
to PTSD, is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


